     Case 3:20-cv-01375-L-BN Document 11 Filed 06/26/20                    Page 1 of 3 PageID 36



                              IN THE UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

KEVIN JEROME JONES,                                 §
                                                    §
                 Plaintiff,                         §
v.                                                  §    Civil Action No. 3:20-CV-1375-L-BN
                                                    §
SGT. A. CUILC; NFN HUHO;                            §
NFN JOHNSON; and LORIE DAVIS,                       §
Director TDCJ-CID,                                  §
                                                    §
                 Defendants.                        §

                                                ORDER

         On May 27, 2020, the Findings, Conclusions and Recommendation of the United States

Magistrate Judge (“Report”) (Doc. 5) was entered, recommending that the court (1) deny Plaintiff

Kevin Jerome Jones’s (“Plaintiff”) Motion for Leave to Proceed In Forma Pauperis (Doc. 3), filed

May 27, 2020; and (2) summarily dismiss without prejudice this action pursuant to 28 U.S.C. §

1915(g) unless Plaintiff pays the full filing fee of $400 within the time for filing objections to this

recommendation or by some other deadline established by the court because he is barred from

proceeding in forma pauperis under section 1915g’s three-strike provision, and he has not shown

that he is currently in imminent danger of serious physical injury.

         Plaintiff did not pay the filing fee within the time for filing objections to the Report. On June

19, 2020, Plaintiff, instead, filed five motions for miscellaneous relief (Docs. 6-10) that, like his

other filings in this case, are difficult to decipher. Even if the court construes Plaintiff’s motions as

objections, nothing in the motions demonstrates that this action is not governed by 1915g’s three

strike provision or establishes that he is currently in imminent danger of serious physical injury.

Moreover, Plaintiff could have, but did not include in any of these motions a request to extend his

Order – Page 1
  Case 3:20-cv-01375-L-BN Document 11 Filed 06/26/20                     Page 2 of 3 PageID 37



time to pay the requisite filing fee. Plaintiff, instead, requests to amend his pleadings and asks for

other relief, which the court cannot consider or grant because he has not paid the requisite filing fee.

        Having carefully reviewing the pleadings, file, record in this case, and Report, and having

conducted a de novo review of that portion of the Report to which objection was made, the court

determines that the findings and conclusions of the magistrate judge are correct, and accepts them

as those of the court. Accordingly, the court denies Plaintiff’s miscellaneous motions (Docs. 6-10),

and, to the extent these motions were intended to be objections to the Report, the objections are

overruled. The court also denies Plaintiff’s Motion for Leave to Proceed In Forma Pauperis (Doc.

3) and dismisses without prejudice this action pursuant to 28 U.S.C. § 1915(g) for failure to pay

the filing fee.

        The court prospectively certifies that any appeal of this action would not be taken in good

faith. See 28 U.S.C. § 1915(a)(3); Fed. R. App. 24(a)(3). In support of this certification, the court

accepts and incorporates by reference the Report. See Baugh v. Taylor, 117 F.3d 197, 202 and

n.21 (5th Cir. 1997). Based on the Report, the court finds that any appeal of this action would

present no legal point of arguable merit and would, therefore, be frivolous. See Howard v. King, 707

F.2d 215, 220 (5th Cir. 1983). Plaintiff, however, may challenge this finding pursuant to Baugh v.

Taylor, 117 F. 3d 197 (5th Cir. 1997), by filing a separate motion to proceed in forma pauperis on

appeal with the Clerk of Court, United States Court of Appeals for the Fifth Circuit, within 30 days

of this order. The cost to file a motion to proceed on appeal with the Fifth Circuit is $505. Because

Plaintiff has accumulated three strikes, he cannot file any new lawsuit or appeal, as long as he is

incarcerated, without first prepaying the filing fee, unless he can show that he is in imminent danger

of serious physical injury. 28 U.S.C. § 1915(g). Plaintiff has not made the required showing of


Order – Page 2
  Case 3:20-cv-01375-L-BN Document 11 Filed 06/26/20                   Page 3 of 3 PageID 38



imminent danger of a serious physical injury in this case. Therefore, he cannot take advantage of the

initial partial payment provision of Section 1915. Accordingly, if Plaintiff appeals, he must pay the

$505 fee in full immediately.       As provided above, however, Plaintiff may challenge this

determination by filing a separate motion to proceed in forma pauperis on appeal, with the Fifth

Circuit, within 30 days of this order.

       It is so ordered this 26th day of June, 2020.



                                                       _________________________________
                                                       Sam A. Lindsay
                                                       United States District Judge




Order – Page 3
